DETAILED ACTION
The present Office Action is responsive to the Amendment received on May 31, 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 24 and 25 are new.
Claim 5 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2020.
Claim Objections
The objection mad to claim 16 for the informality noted in the Office Action mailed on January 30, 2020 is withdrawn in view of the Amendment received on May 31, 2020.
Specification – Sequence Compliance
	The specification is objected to for failing to comply with the Sequence Rules as set forth in 37 CFR 1.821-1.825.  Specifically, the specification discloses nucleotide sequences which are made up of 10 or more consecutive specific bases which are not identified by their respective SEQ ID Numbers (page 16, for example).

	Failure to comply will result in Applicants’ response being held Non-Responsive.
Claim Rejections - 35 USC § 112
The rejection of claims 1-4 and 6-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on January 30, 2020 is withdrawn in view of the Amendment received on May 31, 2020.

Rejection – New Grounds, Necessitated by Amendment
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite for the following reasons.

	Claim 2 is indefinite because claim 2 now appears to be duplicative to parent claim 1.  This is because claim 1 has been amended to require the step of brining the impure liquid sample into contact with the sensing surface (of claim 2) in the newly introduced limitation, “applying the acoustic wave sensor to the impure liquid sample”.  In addition, the parent claim 1 requires that the reference is the measured energy loss “before” the impure liquid sample is brought into contact with the sensing surface, however, the energy is supposed to be lost “after” the impure sample is brought into contact with the sensing surface (see claim 25).
	Claim 24 is indefinite because the claim recites three different terms that could be referencing to the same term.  Specifically, claim 24 recites that the method is for measuring a nucleic acid target in an impure liquid sample, but then later recites that a nucleic acid amplification procedure is carried out on a crude initial sample, and later references “the crude liquid sample.”

	For the purpose of prosecution, the latter two phrase are construed to mean, “impure liquid sample”.
	Claims 2-4 and 6-23 are indefinite by way of their dependency on claim 1.
Maintained & New Grounds, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The scope of enablement rejection of claims 1-4 and 6-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for reasons set forth in the Office Action mailed on January 30, 2020 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on May 31, 2020 have been fully considered but they are not found persuasive for the reasons set forth in the, “Response to Arguments” section.
In addition, claims 24 and 25 are rejected herein as being necessitated by Applicants’ Amendment (by way of their addition), having the same issues regarding “quantifying” or determining the “amount” of target nucleic acids.
The Rejection:
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	Factors to be considered in determining whether a disclosure would require undue experimentation are summarized in In Re Wands (858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988)).  They include (A) the quantity of experimentation necessary, (B) the amount of direction or guidance presented, (C) the presence or absence of working examples, (D) the nature of the invention, (E) the state of the prior art, (F) the relative skill of those in the art, (G) the predictability or unpredictability of the art, and (H) the breadth of the claims.
For the present rejection, the term, “impure liquid sample” has been construed to be limited to samples such as whole blood, food sample, and environmental sample as connoted in claim 9.
Amount of Direction or Guidance presented:
	The specification discloses that the use of acoustic wave sensor for detection of nucleic acids have been known in the art:


	The specification, however, discusses that in the prior known means of acoustic wave detection, the samples being applied to the acoustic sensor must first be purified:
“Irrespective of the sensing device which is used, it is common to first extract an analyte NA from the crude sample and then perform amplification of the purified analyte.  Furthermore, after amplification, the product NA is in a complex liquid which contains, in addition to large numbers of the NA, high concentrations of reagents, such as primers, enzymes, glycerol, detergent and also reaction by-products.  At the present time, this solution is not brought in contact with the device surface since this would result in a high degree of non-specific binding.  Instead, the NA is first purified from the complex solution using an appropriate method (e.g., a spin-column) and then applied on the sensor surface in the working buffer.  Furthermore, binding of non-specific components of the liquid product of amplification to the sensing surface is minimized by the use of a sensor surface which suppresses the binding of molecules other than the NA target (page 2)

	The specification discloses that the present application seeks to improve the commonly employed means of detection as discussed above in that it seeks to remove the intervening steps of nucleic acid purification from the crude sample and a reagent mixture containing amplified products:
“The invention seeks to provide a rapid and reliable analytic test capable of detecting a NA target in an impure liquid sample, for example a sample containing reagents for or products of a NA amplification procedure and/or biological molecules or other contaminants from a crude biological sample.  Some embodiments of the invention seek to provide a test device with integrated NA amplification (page 2)

	In doing so, the specification disclose that instead of relying on the frequency loss (F), analyzing the change in energy dissipation (D) provides a greater and significant signal differentiation when detecting from unpurified, crude samples:
“We have found that by measuring the change in the energy losses of the acoustic wave which arise when NA (where present) in the impure liquid sample binds to the sensing surface, it is possible to reliably detect a NA despite the presence of impurities which may bind to the sensing surface and increase the mass loading of the sensing surface.  This contrasts with mass-sensitive measurements based on the frequency, phase or velocity of an acoustic wave which can be strongly affected by the presence of non-specifically binding material (page 4)
	The specification then discloses the means by which one can reliably detect the binding of target nucleic acids by detection of change in dissipation (i.e., D), wherein a measurement of energy dissipation is made in a crude sample without the target nucleic acid (i.e., control impure liquid sample) and compared against the energy dissipation in the same type of crude sample where nucleic acid is added, demonstrating that the change in the energy dissipation when nucleic acid is added to the crude, impure sample is significantly greater than that of the crude, impure sample itself.
“It can be seen from Figure 2A that there is a significant change in the frequency of the acoustic wave whether or not the target nucleic acid is present.  This is as a result of non-specific binding to the sensing surface, which is inherently unreproducible and variable depending on the composition of the complex liquid applied to the sensing surface. However, it is apparent from Figure 2B that after an equilibration period, the change in dissipation due to non-specific binding in the negative sample is low whereas there is a clear change in the dissipation due to the binding of the target nucleic acid to the sensing surface (page 11)

	The specification discloses alternative embodiments of target nucleic acid detection (specific vs. non-specific) on the acoustic sensor by measurement of the energy dissipation.
Lack of Working Examples:
	The specification provides working examples of whether a nucleic acid present in an unpurified sample is bound to the surface of the acoustic sensor, wherein the detection is achieved by the measured difference in energy dissipation in an unpurified sample without nucleic acids and the same unpurified sample with spiked in nucleic acids:
“using the PLL-PEG on a QCM-gold surface depicted in Fig. 1 and as impure liquid sample(8) milk containing, in the case of the positive sample, both the target DNA 10 (here 635bp Salmonella DNA amplified during PCR) and other components 12 (here cell fragments produced from cell lysis, PCR reagents and polymerization by-products and nutrients from cell culture medium also present in the impure sample, such as proteins, carbohydrates and lipids).  In the control experiment the sample 8 was similar to the above with the exception of Salmonella DNA which was not included.  When each one of the two samples is brought in contact with the polymer layer (functioning as the sensing surface), the PEG repels the proteins and the PLL binds the DNA; however there is still non-specific binding despite the presence of PEG.  In both the positive and negative samples, some of the other components 12 bind to the sensing surface.  (page 11, Specification)


“Experiment to validate the second example embodiment were carried out as follows: In another example (Fig. 5), the impure sample is whole blood containing both the target DNA, here Salmonella amplified to have a biotin at one end (22) during Lamp amplification, and other components (12) such as the Lamp reagents and by-products and other non-specific DNA molecules and proteins present in the blood sample.  The biotinylated NA Salmonella amplification products were detected after loading the impure LAMP amplification mixture on the surface of a device coated with neutravidin to which biotin specifically binds.” (page 14, Specification)

“Figure 5A and 5B show the real-time change in dissipation and frequency for the reactions with 0 and 50 cells respectively.  The experiment with 0 cells is labelled 200 (negative) and the experiment with 50 cells is labelled 202 (positive).  Figs. 6A to 6C summarize corresponding measurements of changes in dissipation, frequency and acoustic ratio (page 14, Specification)

	However, the specification absolutely lacks any teachings or working examples regarding how quantitation of the nucleic acids in the impure, or unpurified sample.  There is simply no teaching whatsoever.
	In addition while Figures 5A and 5B appears to show a significant difference in the energy dissipation (i.e., D) between the impure sample comprising no bacteria (i.e,. 0 bacteria) and the impure sample comprising 50 bacteria (see also page 13, line 33 to page 14, line 3), the energy dissipation difference between the impure sample 
	Therefore, there simply is no working example of quantifying the amount of target nucleic acids in the impure sample and some example which appear to show that this level of refinement has yet to be achieved by Applicants.
State of Prior art:
	While the detection of nucleic acids on acoustic sensor had been admittedly established in the art (admission by Applicants’ specification, see pages 1 and 2 of the specification), the ability to detect nucleic acids from an unpurified, impure sample appears to be uncharacterized to the effective filing date of the instant application.
Unpredictability in the Art:
	Because the ability to quantify nucleic acids via acoustic sensor in an impure sample has yet to be achieved, and Applicants’ teachings lack such a guidance, it is maintained that there exists a certain unpredictability as to whether such can be achieved.
Skill Level & Quantity of Experimentation:
	While the skill level of the artisan under consideration is deemed high, due to the specification’s silence in guidance or providing a working example regarding quantitation of nucleic acids from an impure sample by use of an acoustic sensor, said one of ordinary skill in the art would be incapable of practicing the invention fully commensurate in scope of the claims without undue experimentation.
1 and 20 for their total lack of enablement as claims 19 and 20 separately depend from claim 1.  However should Applicants’ amendment to incorporate the limitations of claim 19 and 20 together, a total lack of enablement rejection may be necessitated as there is no demonstration that a “target nucleic acid” can be detected in an impure sample such as patient blood, environmental sample, etc., on a device which simply relies on an electrostatic charges or via a cationic layer.  The claims lack recitation and the specification does not disclose how the sensor is capable of distinguishing energy dissipation produced from the indiscriminate binding of the plurality of non-target nucleic acids present as well as target nucleic acids which are present in such crude samples.
	The only working example regarding the detection of target nucleic acid in an impure sample is where impure, crude sample only contains the amplified Salmonella DNA in the presence of non-nucleic acid elements2 (see pages 11 and 12, wherein 635 bp Salmonella DNA amplicon is spiked).  There simply is no showing of utilizing a crude sample such as blood, which contains a plurality of nucleic acids, including DNA and RNA molecule can be applied to an acoustic sensor surface which 
Response to Arguments:
	Applicants traverse the rejection (page 8, Response).
	Applicants state that there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”, referencing to the “Wands factor” and fact from “In re Wright”, and contend that analysis applied thereto evidence that claims are enabled (page 9, Response),
	Applicants contend that the demonstration of “detecting” the presence of target in an impure liquid sample being enabled “favors” the alternative embodiment drawn to the “quantification” method.  Preliminarily, it is unclear how the detection of something can prima facie evidence a quantification method which is not the same.  While a quantification of a target can prima facie demonstrate its presence (i.e., detection), since quantification of target must require a specific identification/determination of the target for that target to be quantified, the same process is not bi-directional, as a simple positive/negative detection need only require some evidence of the presence of that target whereas a quantification of that target requires higher precision of being able to correlate the indicia of that target with an amount of that target within the sample.
i.e., a simple positive or negative) favor a method of quantification is found unpersuasive.
	Applicants contend that the working examples are “not even required in a patent application although they can be helpful sometimes” (page 9, Response)
	This contention is also not found persuasive because while a working example is not absolutely required, in situations where the enablement is “far reaching,” beyond that which is demonstrated in the application, some working example which speaks to that questioned embodiment is necessary so as to demonstrate that the claims are not simply “speculative” in nature.
	The present situation is similar to that which was set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), wherein the court opined that enablement cannot be established unless one skilled in the art “would accept without question” an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

“this invention, by its nature, concerns sensing impure liquid samples with acoustic wave sensors, something that falls within the ambit of artisans ordinarily having at least a bachelor’s degree, and more likely an advanced degree, in science and engaged in research ... this factor favors Applicant because nuances and implications are understood readily by the skilled artisans.” (page 10, Response)

	This contention is simply not found persuasive because the means of detection applied in the claimed method in essence is not what is routinely engaged by those in the relevant field for the following reasons.
	This is plainly evidenced by Applicants’ “detection” means, wherein the presence of a target nucleic acid in an impure sample is detected without the need for any specific binding mechanisms required (i.e., detection based on hybridization of a specific probe).  The “detection” of the target nucleic acids present in the impure sample is effected by measuring the acoustic energy loss when the impure sample is applied to the sensor, and comparing that against that indicia of reference acoustic energy in a control sample that did not have the target nucleic acid.

	The Office notes that this example is only demonstrative of the “enablement” in a tightly controlled sample, which is a milk, purified for consumption, having spiked therein some spiked in amount of target DNA:
“a sample liquid 8 containing both target DNA 10 (in the case of a positive sample … it is absent in the case of a negative sample) (page 9 specification)

	The specification also provides an example of a detection means that employs blood sample, again, spiked in with amplified amounts of Samonella as a positive sample.
	The data shows some loss in the acoustic energy in the form of frequency and dissipation, when the positive sample when compared against the sample.  However, the “difference” is substantially small.  For example, the energy loss between the positive and negative sample (involving the tightly controlled samples) is less than 10 Hz and approximately 1.5 x 10-6 dissipative energy.  While such small amounts of difference can be construed to be demonstrative of determining whether something is 3.
	It is noted that the observance of this low amounts of difference is from sample which contains an amplified amounts of target nucleic acids.  However, majority of the present claims do not even require amplification and embraces that quantification can be made from impure samples.  
In addition, the specification does not disclose any standard deviation from the experiment which suggests that the disclosed values are observed from a single experiment.  Therefore, absent evidence to the contrary, Applicants’ lack of data evidencing that quantification can indeed be made in impure samples (with or without amplification), the lack of evidence that the findings are significant noting standard deviation, and lack of the observed differences between the positive and negative sample, the guidance disclosed by the specification does not demonstrate that the detection signals observed from positive samples can be utilized to quantify the target nucleic acids from an impure sample, but is deemed “little more than respectable guesses as to the likelihood of their success …” which is, “not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”


For these reasons, Applicants’ arguments are not found persuasive and the rejection is maintained and claims 24 and 25 are rejected herein as being necessitated by Amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1-4, 6, 7, 17, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Papadakis et al. (Scientific Reports, June 2013, vol. 3, pages 1-8; IDS ref), made in the Office Action mailed on January 30, 2020 is maintained for the reasons of record.
In addition, claims 24 and 25 are rejected herein as being necessitated by Amendment (by their addition).
The Rejection:
For the purpose of the present rejection, the term, “impure liquid sample” has been construed as a sample containing any additional element other than the nucleic acid target.  The specification lacks any specific definition regarding what constitutes an “impure liquid sample”, under the broadest reasonable interpretation, a sample containing any additional elements to the target element (i.e., “non-desirable”), has been construed as an impure liquid sample.
Regarding claims 1 and 2, Papadakis et al. disclose a method of measuring a nucleic acid target in an impure liquid sample (“simultaneous analysis of multiple targets in genetic assays by detecting directly … new methodology exploits acoustic wave device … shown to be able to characterize in a fully quantitative manner multiple double stranded DNA of various lengths”, Abstract; “PCR reactions for the production of the DNA molecules with the various sizes were performed in a conventional thermocycler using Taq DNA polymerase … reactions were purified .. and at least 300 ng of purified DNA was diluted in 200 l mM Tris pH 7.5 and 10 mM MgCl2 buffer were loaded on the sensor per acoustic measurement”, page 6, 2nd column).  
2 buffer, which is not considered to render the sample comprising the target nucleic acid (i.e., DNA) impure with buffers of Tris and ions from MgCl2 buffer.
Next, Papadakis et al. provide an acoustic sensor having a sensing surface (“acoustic method involves the binding of biotinylated-DNA molecules to a neutravidin-modified device surface”, page 2, 2nd column, 1st paragraph), generate an acoustic wave in the impure liquid sample through the sensing surface while the impure liquid sample is in contact with the sensing surface (“QCM-D … setup was used to carry out acoustic measurements at 35 MHz in a flow-through system”, page 2, 2nd column, 1st paragraph), measuring the energy loss of the acoustic wave (“[a]coustic results are expressed as the ratio of dissipation change over frequency change (D4/F)”, page 2, 2nd column, 1st paragraph) and comparing the measured energy loss with a reference to thereby determine the presence of the nucleic acid target (see Figure 1, wherein in (i) blue position represents, “adsorption of neutravidin protein on the gold surface of the acoustic device”, wherein in (ii) and (iii) blue positions represent the binding of two different lengths of DNA which are biotinylated and bound on to the acoustic sensing surface).
With regard to claim 3, the reference is a measured energy loss of a control (see above, the sample without the amplified DNA).

	With regard to claim 6, the nucleic acid target (that is the amplified product) is formed in the presence of an analyte (see another application example where the presence of SNPs result in the correctly sized amplicons (see page 3, 1st column, 2nd paragraph).
	With regard to claim 7, the mixture in which the target nucleic acid is detected comprises MgCl2, a common reagent in a nucleic acid amplification reaction (see above).
	With regard to claim 17, the target nucleic acid is amplified and biotinylated and the sensor surface comprises neutravidin which is specific for the biotinylated amplified products (see page 2, 2nd column, 1st paragraph; see also the SNP genotyping case found on page 3, 1st column; and also Figure 3).
	With regard to claim 18, the binding of the method disclosed by Papadakis et al. employs biotins to neutravidin which are not specific to the sequences of the nucleic acid being detected.
	Therefore, Papadakis et al. anticipate the invention as claimed.
Response to Arguments:
	Applicants contend that the impure sample, as presently required by instant claim 1 is not taught by Papadakis et al. (page 12, Response).
	This argument is not deemed persuasive.

	The instant claim, likewise, does not specifically claim what is deemed an, “impure liquid sample”, other that reciting that it is a “crude” sample with what appears to be an example, but not required sample types (the limitations are followed by “for example” or “such as”).
Therefore, based on the broadest interpretation of the claim, a sample containing any additional elements to the target element (i.e., “non-desirable”), has been construed as an impure liquid sample.
Based this claim construction, a sample comprising the target nucleic acid, that is, “the desirable nucleic acid with SNP” in presence with other nucleic acids which do not comprise the SNP or the sequences harboring the SNPs is considered, “impure” liquid sample.
	In addition, even if one were to construe that the newly recited limitations apply to the term, “impure liquid sample,” the Office notes that the claim recites that the limitation requires, “at least one”, meaning that only one of the listed elements are required by a sample that is considered “impure.’”	To this end, the liquid sample provided by Papadakis et al. comprises amplification of a sample comprising a genomic DNA with primers that are biotinylated and the amplified mixture which comprises the amplicons as well as the non-amplified DNA present in the genomic DNA is applied to the biosensor (page 7, st column, 1st-3rd paragraphs), and therefore, the sample applied on the acoustic sensor comprises reagents for procedures carried out (i.e., PCR) therein.
	Therefore, Applicant’s arguments are not found persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 10-13 and 15 under 35 U.S.C. 103 as being unpatentable over Papadakis et al. (Scientific Reports, June 2013, vol. 3, pages 1-8; IDS ref) in view of Cho et al. (US 2006/0051248 A1, published March 9, 2006), made in the Office Action mailed on January 30, 2020 is maintained for the reasons of record.
Applicants do not present any new arguments for the present rejection in the Amendment received on May 31, 2020, but rely solely on their arguments presented for the anticipation rejection over Papadakis et al. which have been fully responded to above.
Therefore, the instant rejection is maintained for the reasons already of record.
The Rejection:

Papadakis et al., while producing an amplification product and flowing them onto the acoustic sensor, do not disclose a platform on which the amplification can be performed on its module and fluidically connected to the acoustic sensor module for detection.
Consequently, Papadakis et al. do not explicitly disclose that nucleic acid amplification is carried out on an amplification chamber which is connected to the acoustic sensor (claim 10), or that the chamber and the channel are formed as an integral unit (claim 11), or that the amplification chamber is brought into thermal communications with a heater whose temperature is regulated (claim 12), or that the samples are transported via pumps (claim 13), or that the chamber is defined in part by the sensing surface (claim 15).
Cho et al. evidence that microfluidic devices comprising sample processing reactions, including amplification and detection which are connected via fluidic channels wherein the sample is moved via means such as MEMS pump (see Figure 2C and below):
“bio sample processing apparatus, the apparatus includes a processing module having a hole through which the processed bio sample and a solution for processing the bio sample flow, a board having a flowing channel connected with the hole so as to flow the bio sample, the solution for processing the bio sample or both between the processing modules and a bonding feature for bonding the processing module with the board” (section [0012])

“If necessary, in other exemplary embodiments, an amplification and detection processing module 500f or a processing module 500g for amplification, 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papadakis et al. and Cho et al., thereby arriving at the invention as claimed for the following reasons.
The advantage of performing a series of reactions on a singular device comprising multiple modules which are interconnected by fluidic channels have been well-known in the art in the field of microfluidic device.  Such a configuration reduces time, reagents and sources of contamination which would otherwise be required/present in greater amounts when performed separately.
As stated above, Papadakis et al. provide a method of performing amplification of target nucleic acid from a sample and loading the reaction mixture onto an acoustic sensor, for the advantages associated with utilizing acoustic sensor (as noted by Papadakis et al. in their disclosure). While Papadakis et al. did not explicitly employ a singular device, such as a microfluidic device which would have performed the amplification reaction and acoustic sensor detection, said one of ordinary skill in the art would have recognized the benefit of combining the separate reaction of Papadakis et al., which are, amplification and detection on acoustic sensor, on a singular device so as to reduce the sources of error and contamination.

Therefore, for these reasons, the invention as claimed is deemed prima facie obvious over the cited references.

The rejection of claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over McGovern et al. (WO 00/68419, published November 2000) in view of Papadakis et al. (Scientific Reports, June 2013, vol. 3, pages 1-8; IDS ref), made in the Office Action mailed on January 30, 2020 is maintained for the reasons of record.
Applicants do not present any new arguments for the present rejection in the Amendment received on May 31, 2020, but rely solely on their arguments presented for the anticipation rejection over Papadakis et al. which have been fully responded to above.
Therefore, the instant rejection is maintained for the reasons already of record.
The Rejection:

providing an acoustic wave sensor having a sensing surface (“binding a biomolecule to a substrate”, page 5, line 5; “the substrate is a part of an acoustic wave device”, page 5, line 14);
generating an acoustic wave in the liquid sample through the sensing surface while the liquid sample is in contact with the sensing surface (“inducing shear oscillation of the substrate”, page 5, lines 8-9);
measuring the change in the acoustic wave characteristic (“determining the frequency of oscillation of the acoustic wave device”, page 5, line 8-9); and
comparing the measured value with the reference value to thereby determine the presence of the nucleic acid target (“subsequently measuring frequency of oscillation of the acoustic wave device to obtain a second value”, page 5, lines 11-12; “comparing the first value to the second value”, page 5, line 13; “an embodiment, the biomolecule is bound to the electrode, and the electrode is bound to the acoustic wave device … biomolecule may be bound to the electrode by physiosorption or by binding using neutravin-biotin, thio-gold or TTU silane”, page 5, lines 19-21; “biomolecule may be a polynucleotide”, page 6, line 1; “other material can be electrode material or a thin layer of polymeric or other bonding material …”, page 13, lines 10-
McGovern et al. do not employ the loss in energy dissipation in their analysis of changes in the acoustic sensor.
Papadakis et al. disclose that when analyzing bound nucleic acids on an acoustic sensor surface, both changes in frequency (F) and energy dissipation (D) are monitored and that the dissipation on the viscoelastic properties of bound molecules is measured (see page 1, bottom paragraph).
Papadakis et al. disclose that consideration of both energy dissipation and frequency is significant:
“The practical significance of these features is great: the method possesses an inherently high selectivity determined by the conformation of each target molecule and it is possible to use the same device surface several times through the sequential loading of small amounts of various samples in a single experiment, until the surface is saturated.” (page 2, 1st column)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the teachings of McGovern et al. with that of Papadakis et al. so as to not only consider the change in the frequency of the acoustic sensor, but also the energy dissipation (i.e., energy loss) of the acoustic sensor for the advantage of high selectivity, and the ability to use the same device surface in a sequential loading of various samples in a single experiment of the single sensor.
prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
	The Office also make of record Papadakis et al. (Biomed Microdevices, published on-line March 2017, vol. 19, pages 1-11; attached herewith), wherein acoustic sensor is employed for detection from a sample wherein amplification is performed and its liquid mixture identified as, “unpurified” is applied to the acoustic sensor:
“the amplification solution were loaded without prior purification on both the 300 MHz and 155 MHz devices …” (page 8, 2nd column)

	Therefore, the Office interpretation of rejection over Papadakis et al. (of record) which directly employ the PCR reaction mixture on their acoustic sensor is deemed meet the limitation of “impure liquid sample” as such a sample is deemed “unpurified”.
	Claims 8, 9, 14, 16, and 21-23 are free of prior art as the teachings of Papadakis et al. employs a purified amplification product mixed with buffer reagents.  While this may meet the term, “impure liquid sample” based on a broadest reasonable interpretation of the term, claims 8, 9, 14, and 16 requires that the sample containing additional elements of cell is also brought into contact with the sensor surface.  Papadakis et al. fails to perform such a step nor was there a suggestion in the art that such would work.  Therefore, claims are free of prior art.
	Claims 21 and 22 are free of prior art because the claim recites that macromolecules other than the nucleic acid target adheres to the sensing surface.  As discussed above, in Papadakis et al.’s method, only the biotinylated DNA are bound.
	Claim 23 is free of prior art because Papadakis et al. also monitors at least the frequency change of the acoustic sensor, which is explicitly prohibited.
	In sum, Applicants are advised to amend the claims in commensurate in scope of the enabled embodiment (i.e., removing quantification embodiment) and amending the independent claims to the above discussed embodiments identified as being free of prior art.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 15, 2021
/YJK/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term, “crude” as recited in claim 19 lacks antecedent basis as noted in the rejection under 112(b).  Claim 9 defines crude sample as patient sample, environmental sample, or food sample.
        2 “impure liquid sample (8) milk containing, in the case of the positive sample, both the target DNA 10 (here 635bp Salmonella DNA amplified during PCR) and other components 12 (here cell fragments produced from cell lysis, PCR reagents and polymerization by-products and nutrients from cell culture medium also present in the impure sample, such as proteins, carbohydrates and lipids”
        3 The data presented by Applicants also do not appear to have any repeated experiments because no standard deviation associated with the observed values are presented.
        4 “D” as discussed by Applicants’ specification and by Papadakis et al. is the energy change, see page 1, bottom paragraph, “energy dissipation (D)”.